IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


ROBERT O. BURGESS JR.,                     : No. 78 EM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
NORRIS E. GELMAN,                          :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of August, 2016, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.